Order denying plaintiff’s motion for an examination of defendants before trial and for the production of defendants’ books and records relating to the issues reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Examination to proceed on five days’ notice at Special Term, Part II, of the Supreme Court, County of New York. This is a case where it is clear that plaintiff should be permitted to examine defendants before trial. Lazansky, P. J., Young, Kapper, Hagarty and' Scudder, JJ., concur.